DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed January 25, 2022.

Drawings
The objection to the drawings has been withdrawn due to the amendment filed.

Specification
The objection to the title of the invention has been withdrawn due to the amendment filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 2020/0243782 A1) in view of Kanaya (US 2018/0120658 A1).
In regard to claim 1, Maruyama teaches a display device, comprising:  a substrate 101 which includes a display area 760 and a non-display area 770 adjacent to the display area 760; a first planarization layer 710 (in 760) which is at least partially disposed in the display area 760; a second planarization layer 710 (in 770) which is disposed in the non-display area 770 and is spaced apart from the first planarization layer 710 (in 760); a contact unit 780 disposed between the first planarization layer 710 (in 760) and the second planarization layer 710 (in 770) in the non-display area 770; and a cathode 718 which extends from the display area 760 to the non-display area 770 to be electrically connected to the contact unit 780 (Figure 7, pages 3-5, paragraphs [0041]-[0053]).
In regard to claim 3, Maruyama teaches the transparent conductive layer 711 disposed so as to cover an entire second planarization layer 710 (in 770) (Figure 7, pages 3-5, paragraphs [0041]-[0053]).
In regard to claim 4, Maruyama teaches an edge of the transparent conductive layer 711 spaced apart from the second planarization layer 710 )in 770) (Figure 7, pages 3-5, paragraphs [0041]-[0053]).

In regard to claim 6, Maruyama teaches a bank 715 which is disposed to cover the edge of the transparent conductive layer 711 on the first planarization layer 710 (in 760) (Figure 7, pages 3-5, paragraphs [0041]-[0053]).
In regard to claim 7, Maruyama teaches an edge of a part of the transparent conductive layer 711 extending outside of the bank 715 protruding more outward than an edge of another part of the transparent conductive layer 711 which overlaps the bank 715 (Figure 7, pages 3-5, paragraphs [0041]-[0053]).
In regard to claim 8, Maruyama teaches a plurality of flexible films (in 750) which are connected to the substrate 101 in the non-display area 770, wherein the one or more metal layers 709 extend to outside of the second planarization layer 710 (in 770) to be electrically connected to the plurality of flexible films (in 750) (Figure 7, pages 3-5, paragraphs [0041]-[0053]).
However, Maruyama fails to teach a plurality of light emitting diodes which are disposed in the display area and include an anode and a cathode; a plurality of driving elements to drive the plurality of light emitting diodes, wherein the contact unit includes:  one or more metal layers disposed below the first planarization layer and the second planarization layer; a transparent conductive layer which is disposed on the first planarization layer and the second planarization layer and is electrically connected to the one or more metal layers, wherein a metal layer in the one or more metal layers is formed of a same material as a 
Kanaya teaches a plurality of light emitting diodes OD which are disposed in the display area DA and include an anode PE and a cathode CE; a plurality of driving elements PX to drive the plurality of light emitting diodes OD, wherein the contact unit includes:  one or more metal layers SC disposed below the first planarization layer 14 (left side) and the second planarization layer 14 (right side); a transparent conductive layer PE which is disposed on the first planarization layer 14 (left side) and the second planarization layer 14 (right side) and is electrically connected to the one or more metal layers SC, wherein a metal layer in the one or more metal layers SC is formed of a same material as a part of the plurality of driving elements PX, and wherein the transparent conductive layer PE is formed of a same material as the anode PE of the plurality of light emitting diodes OD (Figures 1 and 12-13, pages 2 and 7-9, paragraphs [0024-0030] and [0090-0114]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display device structure as taught by Maruyama with the display device having all element above as taught by Kanaya to maintain reliability (page 1, paragraphs [0003]-[0005]).



Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11 and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:

You et al. (US 2014/0353622 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




IMS
March 3, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822